              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    UNITED STATES OF AMERICA,                     )
                                                  )
                        Plaintiff,                )
                                                  )
    -vs-                                          )   Case No. CR-19-0004-006-F
                                                  )
    WYLEMA WILSON,                                )
                                                  )
                        Defendant.                )


                                            ORDER

           The court is in receipt of a Motion for Reconsideration of Motion for Sentence
Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) from defendant, Wylema Wilson.
Doc. no. 315. Defendant requests the court to reconsider her pro se motions for
compassionate release and reduction in sentence for extraordinary and compelling
reasons, filed on May 18, 2020 and December 4, 2020. Both motions were dismissed
by the court without prejudice for lack of jurisdiction. Doc. nos. 293 and 314. The
court found defendant had not demonstrated that she had complied with the
exhaustion or 30-day requirement of § 3582(c)(1)(A) prior to filing her motions.
Defendant represents that she has recently completed her administrative remedies.
           As the time for reconsidering the court’s rulings with respect to defendant’s
motions has clearly passed,1 the court, in its discretion, construes defendant’s motion



1
  See, United States v. Heath, 846 Fed. Appx. 725 (10th Cir. 2021) (holding that a motion for
reconsideration of the district court’s dismissal of a motion for sentence reduction under 18 U.S.C.
§ 3582(c)(1) must be filed within the fourteen-day time period prescribed for filing a notice of
appeal) (unpublished decision cited as persuasive pursuant to 10th Cir. R. 32.1(A)).
as a new motion for a reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i),
rather than a motion for reconsideration of her prior pro se motions.
        Accordingly, defendant, Wylema Wilson’s Motion for Reconsideration of
Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) is construed
by the court as a Motion for Reduction of Sentence under 18 U.S.C.
§ 3582(c)(1)(A)(i).
        Plaintiff, United States of America, shall file any response to defendant’s
motion within 21 days of the date of this order. No reply by defendant shall be
permitted unless otherwise ordered.
        IT IS SO ORDERED this 14th day of July, 2021.




19-0004p046 (Wilson).docx




                                         2
